Citation Nr: 1511494	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-04 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent for residuals of a shell fragment wound of the left chest with retained foreign bodies and pleurisy.

3.  Entitlement to an evaluation in excess of 10 percent for residuals of a shell fragment wound of the right lower leg.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2010 and December 2010 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder in VBMS includes a copy of a July 2014 Appellant's Brief.  Otherwise the electronic folder contain only duplicative or irrelevant documents. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Remand is required to provide the Veteran a Board hearing.  In his 2012 substantive appeal, the Veteran did not request a Board hearing.  However, in December 2013 and January 2014 submissions, he requested a Travel Board hearing.  Additionally, the Veteran's representative reiterated that request in a July 2014 Appellant's Brief.  Where one is requested, the Board may decide an appeal only after affording the Veteran an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).  On remand, the Veteran must be provided such a hearing.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the appropriate RO before a Veterans Law Judge at the next available opportunity.  Notification of the hearing must be mailed to him at his current address, which is located on Valencia Drive.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




